DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19 and 21) in the reply filed on 5/18/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9-10 recites: wherein when extracting the fabrication history data of the orthosis, the hardware processor extracts data by performing machine learning; wherein performing the machine learning, the hardware processor performs learning by using the deformation amount or the thickness amount as weighting. It is vague and indefinite whether there is an algorithm used after extraction on the basis of deformation or thickness, and what thickness information is used. 
Claim 11 recites the hardware processor extracts the fabrication history data of the orthosis having a similar shape, on a basis of at least a part of surface shape or size indicated in the 3D shape data or the molding shape data. The claim as written is vague and indefinite as it is unclear what “similar shape” or “on a basis of at least part of surface shape or size indicated in the 3D shape data or the molding shape data” are used for and whether if an specific algorithm is used to extract data. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4,  9-19, and 21 are rejected under 35 U.S.C. 102 (a)(1)/102(a)(2) as being anticipated by Wawrousek et al (US 9,788,600 B2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al (US 9,788,600 B2).
For claim 1, Wawrousek et al teach an orthosis fabrication system for fabricating an orthosis to be worn by a human body (see abstract; Figs 1-65 pertains to orthosis), the system comprising:
 a hardware processor that (“computer” as per col 36 lines 45-65): that generates molding shape data of the orthosis on a basis of three- dimensional shape data of the human body created through shape measurement of an orthosis wearing part of the human body, model shape data of the orthosis(col 1 lines 45 to col 3 lines 60; col 10 lines 20 to col 41 lines 35), and fabrication history data of another orthosis fabricated in past (col 3 lines 30-65, col 11 lines 5-65) ; and three-dimensionally molds [shapes] the orthosis on a basis of the molding shape data by using a three-dimensional molding apparatus (see col 36 lines 40 to col 38 lines 65).
 It is noted that alternatively, even if one disagrees to the 102(a)(1)/102(a)(2) as recited above and specifically fabricating based on history data of another orthosis fabricated in the past,  there is sufficient motivation or suggestion provided by Wawrousek et al to take existing data and current data (see col 3 lines 30-65, and col 11 lines 5-65, and throughout), to construct a better fitting custom article.
As for claim 2, Wawrousek et al further teach or provide suggestion for fabrication history data is a processing amount taken when post-processing is performed on the orthosis after three- dimensional molding, or a correction amount corrected for a difference between pre-correction molding shape data and the molding shape data (see  col 38 lines 50-65, col 40 lines 1-30 discusses other necessary post processing steps).
As for claim 3, Wawrousek et al further teach or provide suggestion comprising: a database that stores data as the fabrication history data, a processing amount taken when post-processing is performed on the orthosis after three-dimensional molding, or a correction amount corrected for a difference between pre- correction molding shape data and the molding shape data, in {00361816 13Our ref.: KMWSH-1192 association with at least one of the three-dimensional shape data and the molding shape data (see col 39 lines 40 to col .  40 lines 35). 
As for claim 4, Wawrousek et al further teach or provide suggestion the hardware processor (col 36, lines 45-65) calculates the processing amount after the post- processing through shape comparison between a three-dimensional shape of the orthosis at a time of the three-dimensional molding indicated in the molding shape data and a three-dimensional shape of the orthosis measured after the post-processing is performed (see col 40 lines 1-35). 
As for claim 5, Wawrousek et al  fail to explicitly teach wherein a processing amount of the post-processing stored as the fabrication history data includes a trimming amount of each part of the orthosis, however, there is sufficient suggestion/motivation to include any post processing on the part to arrive at desired article (col 40 lines 1-35 and throughout). 
As for claim 6 -7 , Wawrousek et al  include the hardware processor as claimed, thus is capable of generating pre-correction molding shape data on a basis of the three-dimensional shape data and the model shape data, and correcting the molding shape data based on a processing amount of the post-processing performed on another orthosis in the fabrication history data, or a correction amount corrected for a difference between the pre-correction molding shape data stored in past and the molding shape data…as claimed (see col 36 lines 45 to col 40 lines 65). {00361816 14Our ref.: KMWSH-1192  
Claim 8 pertains to specific measurement data, which would have been obvious in view of , Wawrousek et al , as it solves the same problem of producing a 3D printed article based on various deformation amount as claimed (see col 1 lines 45 to col 2 lines 65, and throughout).
Claim 9 – 10, in regards to machine learning, there is no specific algorithm claimed. It is noted that claim is vague. Wawrousek et al provides suggestion for using deformation data as claimed (see col 1 lines 45 to col 2 lines 65 and throughout).
As for claim 11, Wawrousek et al further teach having the hardware processor as claimed, which can extract the necessary shape data as claimed (see col 1 lines 45 to col 2 lines 65, col 36 lines 45 and onward).
As for claim 12, Wawrousek et al further teach measuring a shape of the orthosis wearing part of the human body using camera (see col 29 lines 25-35), thus using plural cameras would have been obvious. 
As for claim 13, Wawrousek et al further teach 3D printing of the orthosis, and is not limited to specific process (see col 37 lines 25 to col 39 lines 40).
As for claim 14, Wawrousek et al further teach wherein a material of the orthosis included thermoplastic resin (see col 37 lines 1-20 for thermoplastic materials). 
As for claim 15, Wawrousek et al further teach wherein the orthosis is a foot sole orthosis (see col 42 lines 1-15 and throughout).
As for claims 16-19, Wawrousek et al further teach including a database storing information, thus storing necessary info as claimed would have been obvious (see col 13 lines 30-65).
As for claim 21, pertains to a hardware processor – including specific 3D printing based on a model, and post-processing, and such is taught by Wawrousek et al (see col 36 lines 45-65). It is noted that claim uses specific steps to measure an orthosis wearing part of the human body, model shape of the orthosis, and fabrication history data of another orthosis fabricated in the past and such is obvious over Wawrousek et al (see col 2 lines 20 to col 40 lines 40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2022/0225738 A1 – data generating apparatus, shoe manufacturing system and data generating method; 
US 2022/0206460 A1 – shoe from manufacturing assistance apparatus and shoe from manufacturing system; 
US 2021/0322200 A1 – system and method for preparing hollow core cranial remodeling orthoses. 
US 2021/0161253 A1- method for design of insoles.
US 2021/0069984 A1 – computer-implemented method and system for producing an orthopedic device. 
US 2020/0329815 A1 – footwear and apparatus for method for making same. 
US 2020/0238626 A1 – custom orthotics and personalized footwear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743